Citation Nr: 0109849	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-15 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for 
right and left ankle disabilities and right and left knee 
disabilities.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The duty to assist the 
veteran includes securing medical records identified by the 
veteran, as well as conducting a thorough and contemporaneous 
medical examination of the veteran.  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1993).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).

The veteran in this case has presented some private medical 
evidence that at this point is insufficient to warrant a 
grant of service connection for the claimed disabilities.  
Outpatient treatment records from July 1991 show that the 
veteran had a history of pain in both knees.  A discharge 
summary from July 1991 reflects that a diagnosis of internal 
derangement of the left knee.  There is no evidence regarding 
the etiology of that derangement of the knee.  William C. 
Porter, Jr., M.D., submitted a letter that the veteran had 
scoping of his left knee in July 1991.  Dr. Porter noted in 
the August 1999 letter that the veteran had reported a 
history of having unspecified injuries during service.  Dr. 
Porter also submitted a copy of the veteran's medical records 
beginning in 1991 in which it was stated the veteran had left 
knee pain for twelve to fifteen years.  Gregory Terral, M.D., 
indicated in a letter from September 1999 that "based on his 
medical and military records reviewed by me, it is certainly 
possible that the injuries sustained to his ankle and knees 
are secondary to required activities during his active 
military service."  The veteran indicated in a June 1999 
letter that "while on active duty in the Air Force (9/78 to 
9/82) [his] medical records have documented evidence of 
numerous service connected medical/sick call visits for 
injuries to [his] ankles and knees, in addition to other 
medical problems." He also stated in his substantive appeal 
dated in August 1999 that he had "documented evidence that 
these injuries occurred...while on active duty."

A review of the veteran's service medical records does not 
reflect numerous medical visits during active duty because of 
his knees or left ankle, or any that he received any medical 
treatment during active duty for the knees, except to his 
left knee as mentioned below, or left ankle.  His separation 
examination report does not reflect the existence of any knee 
or ankle disability.  There is evidence in the service 
medical records that the veteran underwent treatment for a 
right ankle sprain in October and November 1979 and that he 
had complaints of several months duration.  There is also 
evidence that the veteran had a cyst or growth removed from 
his left knee during active duty, but that treatment was not 
made in connection with an orthopedic or musculoskeletal 
condition that is involved in the current claim.  

The Board is remanding this case to allow the veteran a 
chance to submit the records to which alluded in the June 
1999 letter and his substantive appeal.  The Board is also 
remanding the case to obtain any records from Dr. Cronin, 
whom the veteran listed as having treated him from 1979 to 
the present, and to obtain the medical records from the 
Mississippi Air National Guard, in which the veteran said he 
served from October 1982 to May 1989.  

Further, because it appears that the veteran had a right 
ankle sprain during active duty, he must be afforded a VA 
examination for the right ankle to determine if service 
connection should be established for that condition.  A VA 
orthopedic examination with regard to the other three claims 
depends on the fruits of the development that should be 
performed in obtaining the additional records.

Additionally, the Board notes that the veteran's service 
connection claims were denied in the October 1998 rating 
decision as being not well grounded.  Among other things, The 
Veterans Claims Assistance Act of 2000 eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Accordingly, the service connection claims must be remanded 
to the RO for the following development:

1.  The RO should contact the veteran and 
ask him to furnish any medical records he 
said he had in his June 1999 letter and 
his August 1999 substantive appeal 
documenting the injuries he said had 
during service to his ankles and knees.  
Further, he should be requested to 
provide any information, such as a full 
name and an address, regarding Dr. 
Cronin.  The RO should then contact Dr. 
Cronin to obtain any records he may have 
concerning the veteran since 1979.  
Finally, after getting the necessary 
information from the veteran, the RO 
should contact his unit in the 
Mississippi Air National Guard to obtain 
any medical records on file while he 
served in the Guard from 1982 to 1989.  

2.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
etiology, nature, and extent of any 
current right ankle condition.  The 
veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination and to indicate in 
writing that the claims file has been 
reviewed.  All necessary tests and 
studies should be performed.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the any right ankle disability is 
etiologically related to active duty.  

3.  If the development concerning the 
veteran's other conditions on appeal 
results in pertinent medical 
documentation showing that there were 
injuries during active duty to either 
knee or the left ankle, the veteran 
should also be afforded a VA orthopedic 
examination for any such condition(s), 
with the appropriate test and studies, 
and an opinion regarding the etiology of 
any current diagnosis.

4.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of the remand, it should 
be returned for corrective action.

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  After completion of the above 
development, the RO should again 
adjudicate on the merits the veteran's 
claims of entitlement to service 
connection for a right and left ankle 
disability, and a left and right knee 
disability.  If the determination of any 
of these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




